Title: From Thomas Jefferson to John Fry, 2 December 1823
From: Jefferson, Thomas
To: Fry, John


                        
                        
                            Monto
                             Dec. 2.
                        
                    You have sent me, Dear Sir, a noble animal,  legitimated by superior force as Monarch of the Forest, and he has  incurred the death which his brother  legitimates have  so much more merited. like them , in death, he becomes food for a nobler race, he for man, they for the worms that will revel on them. but he dies innocent, and with death all his fears & pains are at an end, they die loaded with maledictions and liable to a sentence & sufferings which we will leave to the justice of heaven to award.In plain English, we shall feast heartily on him, and thank you heartily as the giver of the feast, with assurances of friendly esteem & respect.
                        
                    